
	

114 HRES 668 IH: Expressing the sense of the House of Representatives that philanthropy is an integral partner to government with a unique and proven ability to foster innovation, strengthen civil society, and build thriving communities.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 668
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Tiberi (for himself and Mr. Lewis) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing the sense of the House of Representatives that philanthropy is an integral partner to
			 government with a unique and proven ability to foster innovation,
			 strengthen civil society, and build thriving communities.
	
	
 Whereas philanthropy embodies a longstanding United States value of charitable giving and empowers donors from all walks of life to use a variety of giving tools to serve their communities both today and tomorrow;
 Whereas charitable giving is driven by United States generosity but also reliant upon the enabling environment fostered by incentives in the tax code;
 Whereas foundations spur innovation and drive progress in our communities in education, healthcare, the arts, economic and rural development, and countless other social issues;
 Whereas foundations, while not a replacement for government services, leverage private resources and provide vital risk capital and expertise to respond to immediate needs like natural disasters, and build resources over time to address long-term issues like education and job creation;
 Whereas philanthropy enriches the Nation’s civil society through a deep connection to the needs of communities, and as such, is an essential partner in policymaking; and
 Whereas the Nation benefits from collaboration between government and the philanthropic sector, and together, we can work to solve pressing social problems, better serve our common constituents, and produce thriving United States communities: Now, therefore, be it
	
 That it is the sense of the House of Representatives that philanthropy is a dynamic force for innovation, strategic thinking, and leadership that advances the common good.
		
